--------------------------------------------------------------------------------


EXHIBIT 10.3
 
March 11, 2009
 


 
Dr. Dennis E. Hruby
333 1st Street E.
Apt. 201
Albany, OR 97321




Dear Dr. Hruby:


This letter sets forth proposals for the amendment of your employment agreement
with SIGA Technologies, Inc., dated as of January 22, 2007 (as amended, modified
or supplemented, the “Original Employment Agreement”).


 
1.
We hereby propose to amend the Original Employment Agreement by adding the
following sentence at the end of Section 1:



 
“In addition, unless either party hereto provides notice of its desire not to
renew this Agreement thirty (30) days prior to the expiration of the Term, this
Agreement shall automatically renew for additional one (1) year periods
commencing upon the expiration of the initial Term (or any such subsequent
Term), with each such additional year thereafter being made part of the Term and
each such additional year, thereafter a Term Year.  In the event that the
Company provides notice of its desire not to renew this Agreement in accordance
with the preceding sentence, Executive shall be entitled to the continued
payment of the Base Salary (as determined pursuant to Section 3(a)) for one year
(such sums to be paid at the times and in the amounts such Base Salary would
have been paid had Executive’s employment continued).”



 
2.
We hereby propose to amend the Original Employment Agreement by replacing
Section 2(a) with the following:



 
“Employment by the Company.  Executive agrees to be employed by the Company
during the Term upon the terms and subject to the conditions set forth in this
Agreement.  Executive shall serve as the Chief Scientific Officer of the Company
and shall report to the Board of Directors, the Chief Executive Officer or any
other executive officer of the Company in a position senior to him.”



 
3.
We hereby propose to amend the Original Employment Agreement by replacing the
last sentence of Section 2(a) with the following:



 
“In his capacity as the Chief Scientific Officer of the Company, Executive shall
have such duties and responsibilities as he may be assigned by the Board of
Directors, Chief Executive Office or other executive officer of the Company in a
position senior to him not inconsistent with his position as Chief Scientific
Officer of the Company.”

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
 
4.
We hereby propose to amend the Original Employment Agreement by replacing the
first sentence of Section 3(a) with the following:



 
“Base Salary.  The Company agrees to pay to Executive a base salary (“Base
Salary”) at the annual rate of $275,000, subject to any cost of living
adjustments as may be approved by the Board of Directors of the Company.”



 
5.
We hereby propose to amend the Original Employment Agreement by adding the
following sentence at the end of Section 3(a):



 
“The Base Salary set forth in this Section 3(a) shall be effective as of March
1, 2009.”



 
6.
We hereby propose to amend the Original Employment Agreement by replacing the
first sentence of Section 3(b) with the following:



 
“Annual Bonus.   The Company may, in its sole discretion, pay to Executive an
annual cash bonus of up to $150,000, but in any event will pay an annual cash
bonus of no less than $75,000”





If you agree to the foregoing, please sign where indicated below and return the
signed copy to me.  Otherwise, the agreement will continue in full force and
effect, without amendment.




                                                                Sincerely,


                                                                SIGA
TECHNOLOGIES, INC.




                                                                /s/ Eric
Rose                             
                                                                Name:  Eric Rose
                                                                Title: Chief
Executive Officer


 
AGREED AND ACCEPTED






/s/ Dennis E. Hruby                   
                                                      
Dr. Dennis E. Hruby


Date:   March 11, 2009               
 
 
 

 